DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending and examined below.

Allowable Subject Matter
Claims 1-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20170073881 A1 discloses a method for spreading a laundry item, the laundry item being gripped at two adjacent corner regions of an edge by at least two spreader clips of a spreader device and spread, before being placed on a feed conveyor or laying strip assigned to the latter, characterized in that at least one corner region of the laundry item that is gripped by a spreader clip is captured by an imaging means as the laundry item is being spread. The invention additionally relates to a device for spreading a laundry item, having at least two spreader clips for holding, respectively, a corner region of the laundry item, the spreader clips being able to be moved apart and towards each other, characterized in that there is an imaging means assigned to each of the spreader clips, for capturing a corner region of the laundry item that is held by a spreader clip.
The next prior art of record US 20200224348 A1 discloses a cloth clamping chuck and a cloth handling apparatus that can handle cloth so as to reduce falling of the cloth while avoiding 
As per independent claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious instructing the at least one drive motor of the at least three lifters to execute a repositioning sequence for the deformable laundry article, the repositioning sequence comprising: instructing a second gripper of a second lifter of the at least three lifters to grip, with the second gripper, a second grip point of the one or more grip points on the deformable laundry article and lift the second grip point to the suspension height along a first axis defined by the first and second grippers; instructing a third gripper of a third lifter of the at 1 east three lifters to grip, with the third gripper, a third grip point of the one or more grip points on the deformable laundry article and lift the third grip point to the suspension height; instructing the first gripper to release the first grip point and retract from the deformable laundry article; and instructing at least one of the second and third grippers to move along the suspension height to rotate a second axis defined by the second and third grippers such that the second axis is perpendicular to the first axis; the method further comprising: determining whether the deformable laundry article is repositioned based on a comparison of the output signal to data stored in memory indicative of one or more repositioned deformable laundry articles, and instructing, based on a determination of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Basil T. Jos/Primary Examiner, Art Unit 3664